Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 06/21/2021. By this amendment,
Claim 16 has been amended.
Claims 2-21 are pending.

Terminal Disclaimer
	The Terminal Disclaimer filed on 06/21/2021.

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 2-21.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 2, 12, 17, and 20, receive a copy of register values and a copy of a table from a non-volatile memory, the copy of the table comprising executable commands and operations to be executed by the controller circuit and the copy of the register 
Rudelic et al. (US 2004/025528S) discloses a memory system comprising an area storing executable codes, and a metadata area storing metadata; however, Rudelic fails to teach the areas storing control parameters corresponds to at least one of a read speed of the volatile memory, a write speed of the volatile memory, a frequency of the volatile memory, or a latency of the volatile memory. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137